           Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 1 of 13



                 IN THE UNITED STATES DISTRICT COURT                        1""k   r-
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                                                                               -          22
JESSICA HARPER,
individually,

      Plaintiff,
                                          )
v.                                        ) Case No.        1q       —SG
                                          )
COLLIER FAMELY LIMITED                    )
PARTNERSHIP,                              )
a domestic limited partnership,           )
                                          )
      Defendant.                          )


                                   COMPLAINT

       Plaintiff JESSICA HARPER (hereinafter "HARPER" or "Plaintifr) hereby

sues Defendant COLLIER FAMILY LIMITED PARTNERSHIP, a Domestic

Limited Partnership,(hereinafter "Defendant")for injunctive relief, attorney's fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. §§ 12101-12103, 12181-12205a (hereinafter "ADA"), and its implementing

regulations and alleges as follows:

                          JURISDICTION AND VENUE

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.



                                      Page 1 of 13
            Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 2 of 13




       2.      Venue is properly located in the Middle District of Alabama pursuant

to 28 U.S.C. § 1391(b)because venue lies in the judicial district ofthe property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiffs claims occurred. The Defendant's property is located in and does

business within thisjudicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                      PARTIES

       3.      Plaintiff, JESSICA HARPER is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. At birth, HARPER was diagnosed with permanent and severe developmental

defects of the spine. As a result, HARPER has suffered from permanent paraplegia

since she was born which is a condition that constitutes a physical impairment that

impacts and substantially limits the major life activity of walking and limited

dexterity in her upper extremities and as such is a qualified disability under the ADA.

       4.      Defendant,    COLLIER       FAMILY       LIMITED       PARTNERSHIP

(hereinafter referred to as `Defendanr), is a domestic limited partnership registered

to do business and,in fact, is conducting business in the State ofAlabama. COLLIER

FAMILY LIMITED PARTNERSHIP, is the owner, lessor, and/or operator of the

real property and improvements that are the subject of this action, specifically:

shopping center located at 900 W Main Street, Dothan, Alabama (hereinafter


                                       Page 2of 13
           Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 3 of 13




referred to as "premises","subject premises","subject facilitr, "subject propertr,

"subject locatioe,"Defendant's premises" and/or "Defendant's property").

                COUNT I — CLAIM FOR INJUNCTIVE RELIEF
                   (Against Defendant for ADA Violations)

      5.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act("ADA"), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.      To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv)is readily achievable

by the Defendant due to the low costs ofremoving its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 190 ofthe IRS Code.

      8.      Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by COLLIER FAMILY LIMITED PARTNERSHIP is a place of

public accommodation in that it owns the real property and fixtures of a shopping
                                     Page 3 of 13
            Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 4 of 13



center that with a tenant space known as JPC Jewehy that provides jewehy and

related services to the public. Pursuant to 42 U.S.C. § 12182(a), the Defendant is

liable for any ADA violations on the subject premises because it owns and controls

the subject premises and while regulations promulgated by the Department ofiustice

state that a landlord may contractually allocate to a tenant the responsibility to

comply with the ADA, however if such allocation is made it is effective only as

between the landlord and tenant and has no effect on the rights of third parties such

as the Plaintiff in this case. As the owner of the real property and fixtures of the

subject premises the Defendant is independently liable for the barriers to equal

access as alleged herein. 28 C.F.R. § 36.201(b).

       9.       Prior to instituting this action, and on numerous occasions per month

over the last year and before,Plaintiffvisited and attempted to patronize Defendant's

premises at issue in this matter, and was denied full, safe and equal access to the

subject property and the benefits of services, programs, and/or activities of the

subject premises and its facilities, and has otherwise been discriminated against, has

suffered an injury in fact, and been damaged by Defendant due to its lack of

compliance with the ADA.Plaintiffhas personal knowledge that the subject location

is presently in violation of the ADA and is discriminating against individuals with

disabilities.




                                       Page 4of 13
         Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 5 of 13



      10.    Due to the violations ofthe ADA at Defendant's premises Plaintiffdoes

not have safe and equal access to the goods, services, and restrooms available to

Defendant's able-bodied patrons at this location. Plaintiff has suffered, and

continues to suffer, frustration and humiliation as a result of the discriminatory

conditions present at the subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail herself

ofthe goods and services of, Defendant's subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these bathers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time she returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including herself, and those using wheelchairs similarly situated, will

have full and equal enjoyment ofthe property without fear of discrimination and the

accompanying humiliation associated with discrimination..

      13.    Plaintiffresides less than seven(7)miles from where the subject facility

is located and has a real, continuing, and immediate threat of future discrimination

as a result of Defendant's violation of, and non-compliance with, the ADA because


                                      Page 5 of 13
           Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 6 of 13




she intends to continue to visit, i.e. attempt to patronize, the subject location each

time she travels by the subject facility which occurs numerous times each month.

Accordingly,Plaintiff intends to attempt to patronize, i.e., visit, Defendant's subject

location numerous times next month, and on a regular basis each month following.

Plaintiff will do this until the barriers are remediated and she is able to patronize the

subject location with access equal to that of Defendant's able-bodied customers.

       14.    Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyrnent ofthe goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of42 U.S.C. § 12101 et seq.

      15.     Pursuant to the mandates of42 U.S.C. § 12134(a), on July 26, 1991,the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements ofthe ADA 28 C.F.R. Part 36.

       16.    Defendant is in violation of42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered and/or observed:

                                      PARKING

      a.      The plaintiff could not utilize the parking facility without
              the fear and stress of being unable to re-enter her vehicle
              because ofthe likelihood ofa vehicle being parked directly
              beside her vehicle because of the defendant's failure to
              maintain the paint(not clearly marking the location)ofthe
              access aisle serving the designated accessible space in
                                       Page 6 of 13
     Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 7 of 13



        violation of28 CFR § 36.211, Section 4.6 ofthe ADAAG,
        and Section 502.3.3 of the 2010 ADA Standards, whose
        resolution is readily achievable.

b.      The plaintiff could not safely offload her wheelchair from
        her vehicle because there is no designated van accessible
        parking space present (which is required to provide
        sufficient space for her to safely and independently exit
        her vehicle)in violation ofSection 4.6 ofthe ADAAG and
        Sections 208, 302 and 502 of the 2010 ADA Standards,
        whose resolution is readily achievable.

c.      The plaintiff could not defmitively identify the location of
        the accessible parking space and safely utilize the parking
        facility because the accessible parking space had no
        visible upright signage so that the space could be identified
        with a car parked in the space in violation of Section 4.6
        of the ADAAG and Sections 302 and 502 of the 2010
        ADA Standards, whose resolution is readily achievable.

d.      The plaintiff could not safely utilize the parking facility
        because the parking facility spaces were not level in
        violation of Section 4.6.3 of the ADAAG and Section
        502.4 of the 2010 ADA Standards, whose resolution is
        readily achievable.

                  EXTERIOR ACCESSIBLE ROUTES

e.      The plaintiff could not safely traverse the paths of travel
        from the parking facility to thejewelry store's public entry
        door due to excessive vertical transitions caused by broken
        pavement due to poor maintenance of the nearest path of
        travel to the curb cut ramp serving the jewehy store
        entrance. Violation: There are vertical transitions along
        the accessible route within the parking facility pavement
        which exceed Y2 inch, violating 28 § 36.211, Section 4.3.8
        of the ADAAG, and Section 406.2 of the 2010 ADA
        Standards, whose resolution is readily achievable.


                                 Page 7 of 13
     Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 8 of 13



f.      The plaintiff could not safely traverse the path of travel
        from the ramp farthest from thejewelry store leading from
        the parking facility directly to the storefront of the
        neighboring tenant space (ACA Check Cashing & Tax
        Services) and indirectly to the jewehy store entry door
        because this accessible route has noncompliant cross
        slopes and unpermitted changes in level present(the route
        crosses the curb cut ramp referenced in the following
        paragraph). Violation: The only alternative path of travel
        contains excessive slopes in violation of Section 4.3.7 of
        the ADAAG and Section 403.3 of the 2010 ADA
        Standards, whose resolution is readily achievable.

                           CURB CUT RAMP

 g.      The plaintiffcould not safely traverse the accessible route
         from the parking facility to the jewelry store entrance
         because there are slope variations at the ramp's change in
         direction toward the entrance which have caused a
         compound cross slope in violation of Section 4.8 of the
         ADAAG and Section 405.4 of the 2010 ADA Standards,
         whose resolution is readily achievable.

                              ENTRANCE

 h.     The plaintiff could not independently access the public
        entrance to the ACA Check Cashing tenant's facility
        because there was no level maneuvering clearance at the
        outward swinging entry doors. Violation: There is
        insufficient level maneuvering clearance at the pull side of
        the entry doors in violation of Section 4.13.6 of the
        ADAAG and Section 404.2.4.1 of the 2010 ADA
        Standards, whose resolution is readily achievable.

                            MAINTENANCE

i.      The accessible features of the facility are not maintained,
        creating barriers to access for the Plaintiff, as set forth

                                Page 8 of 13
         Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 9 of 13




             herein, in violation of28 CFR §36.211.

      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

       18.   The Plaintiff states that as soon as she encountered and/or observed the

architectural barriers at the subject location she had actual notice that the Defendant

does not intend to comply with the ADA.

       19.   The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant's current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list ofthe subject

location's ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiffs representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discrirninatory violations through expert findings of personal observation, she has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless she is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when


                                      Page 9 of 13
        Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 10 of 13



in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant's barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that she will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiffs sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals ofthe general public.

      23.    Defendant is required to remove the existhig architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant's place ofpublic

accornmodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and fmally, ifthe Defendant's facilities were designed


                                       Page 10 of 13
          Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 11 of 13



and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401,then the Defendant's facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA.To date, Defendant has failed

to comply with this mandate.

       24.   Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney's fees, costs and litigation from the Defendant pursuant to 42 U.S.C.

§ 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiffinjunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.


                                       Page 11 of 13
        Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 12 of 13



      WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

      A.     That the Court declare that the property owned and
             administered by Defendant is violative ofthe ADA;

             That the Court enter an Order directing Defendant to alter
             its facilities to make them accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      C.     That the Court enter an Order directing Defendant,
             pursuant to 28 C.F.R. §36.211,to fulfill its continuing duty
             to maintain its accessible features and equipment so that
             the facility remains accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III ofthe ADA;

      D.     That the Court enter an Order directing Defendant to
             implement and carry out effective policies, practices, and
             procedures to maintain the accessible features and
             equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
             §36.211.

      E.     That the Court enter an Order directing Defendant to
             evaluate and neutralize its policies and procedures towards
             persons with disabilities for such reasonable time so as to
             allow them to undertake and complete corrective
             procedures;

             An award of attorneys' fees, costs (including expert fees),
             and litigation expenses pursuant to 42 U.S.C. § 12205;

      G.     An award ofinterest upon the original sums ofsaid award
             of attorney's fees, costs (including expert fees), and other
             expenses ofsuit; and

      H.     Such other relief as the Court deems just and proper,
             and/or is allowable under Title III of the Americans with
                                     Page 12 of 13
       Case 1:19-cv-00863-WC Document 1 Filed 11/08/19 Page 13 of 13



           Disabilities Act.


     Dated this the El41 day of 140 Vemj3kef           ,2019.




                               Amanda H. Schafner(     509s54c)

                               Attorneyfor Plaintiff

OF COUNSEL:
Amanda H. Schafner
P.O. Box 841
Birmingham, AL 35201
Telephone:(256)490-3004
E-Mail: ahschafner.law@gmail.com




DEFENDANT TO BE SERVED:

COLLIER FAMILY LIMITED PARTNERSHIP
c/o Jack Collier, as Registered Agent
490 Jessica Lane
Dothan, AL 36301




                                  Page 13 of 13
